Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/22/2022.  Claims 1-13 are currently pending in the application.


Election/Restrictions

Applicant's election with traverse of group I in the reply filed on 2/22/2022 is acknowledged.  
The traversal is on the ground(s) that 
There should be no undue burden on the Examiner to consider all claims in the single application.  
This is not found persuasive because
Current application is a national stage entry filed under 371 PCT and is guided by PCT Rule 13.1 and 13.2.  Evidence of lack of unity was set forth in paragraph 6, of office action mailed 1/25/2022, and incorporated here by reference.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2022.

Specification

The abstract of the disclosure is objected to because abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  In the present case, abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a quadripolymer comprising following unit 
    PNG
    media_image1.png
    212
    85
    media_image1.png
    Greyscale
in the side chain.  However, there is no mention of what 
    PNG
    media_image2.png
    69
    71
    media_image2.png
    Greyscale
unit represents in claim 1.  Hence, metes and bounds of the present claim cannot be ascertained by one of ordinary skill in 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pu et al (Royal Society of Chemistry; 2016, vol. 6; pp96006-96014) in view of He et al (Colloid Polymer Sci; 2014; vol. 292; pp1725-1733).
Regarding claim 1, Pu et al disclose a quadripolymer having the following structure:
    PNG
    media_image3.png
    134
    246
    media_image3.png
    Greyscale
.  The polymer is prepared from 14.75 g of AM (73.75% by weight; reads on 
    PNG
    media_image4.png
    78
    72
    media_image4.png
    Greyscale
 and the amount of “x” in quadripolymer in present claim 1), 5.0 g of AA (25% by weight; reads on 
    PNG
    media_image5.png
    58
    68
    media_image5.png
    Greyscale
 and amount of “y” in present claim 1), 0.15 g of NPML (0.75% by weight) and 0.1 g of F-βCDhen (0.5% by weight; reads on the amount of “m” in present claim 1) (page 96007; col. 2, “synthesis of HMPAM”).  
Pu et al differ with respect to backbone of the functional monomer comprising cyclodextrin (i.e. β-CD), and backbone of the N-phenethyl amide unit, and amount of “n”.  
However, Pu et al teach that copolymer based on functional β-CD as a functional monomer enhances the recognition and assembly capacity with the aim of developing an efficient oil displacing agent adapted to high temperature and high-salinity oil fields.  The N-phenylmethyl methacrylamide as a hydrophobic monomer improves the polymer solution properties (page 96007; lines 3-11).  Additionally, He et al in the same field of endeavor teach an amphiphilic copolymer containing β-cyclodextrin wherein maleic anhydride was used to attain the modified β-cyclodextrin (MAH-β-CD) and the MAH-β-CD was copolymerized with AM, AA and AMPS.  Introduction of β-cyclodextrin in the polymer chain was helpful in enhancing oil displacement efficiency in high-temperature and high-salinity oil field (page 1725; abstract).  Therefore, in light of the teachings in He et al in the same field of endeavor and given that NPML improves the polymer solution properties, it would have been obvious to one skilled in art prior to the filing of present application to modify the cyclodextrin containing moiety and N-phenethyl amide moiety in Pu et al, with sodium salt of maleic anhydride instead of acrylic acid in the back bone and optimize the amount of sodium salt of maleic anhydride modified N-phenethyl amide for improving the polymer solution properties, because cyclodextrin moiety functionalized with both acrylic acid and maleic anhydride in the backbone of the polymer chain, provide copolymer with ability to enhance oil displacement efficiency in high-temperature and high-salinity oil field. 
Relevant Art

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Tang et al (Carbohydrate Polymers; 240 (2020), pp1-.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/KARUNA P REDDY/Primary Examiner, Art Unit 1764